Additively Manufactured Parts
and Related Methods


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Ultrasonic Inspection of Additively Manufactured Parts and Related Methods”

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the method steps must be shown or the features canceled from the claims.  No new matter should be entered.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawings will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 9, 10, 12, and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 5, the limitation “to a grain structure having a second ultrasonic signal attenuation level” is unclear if a grain structure refers to the previous grain structure asserted in claim 5 or another grain structure. For the purpose of examination, the examiner interprets the limitation as “to a second grain structure having a second ultrasonic signal attenuation level”.
The dependent claims are likewise rejected.
Regarding claim 9, the limitation “the grain structure is configured with a high ultrasonic signal attenuation when assessed via ultrasonic inspection” is unclear since “high” is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, examiner interprets the limitation as “the grain structure is configured with an second grain structure having reduced back wall signal attenuation in the metal part”.
The dependent claims are likewise rejected.
Regarding claim 10, the limitation “imparting comprises imparting a sufficient amount of strain to transform an ultrasonically amenable grain structure to the metal part” is unclear if the “the metal part” refers to the metal part asserted in claim 9’s limitation “additively manufacturing a metal part” or some other different metal part. For the purpose of examination, the examiner interprets the limitation as “imparting comprises imparting a sufficient amount of strain to transform an ultrasonically amenable grain structure [[to]]of the metal part”.
Regarding claim 12, the limitation “uniform per expectation based on part geometry” is unclear if the back wall signal is uniform or as uniform as expected from the particular part geometry. The examiner believes the limitation is directed to uniformity of the back wall signal after a defect has been corrected by an imparted strain. The examiner interprets the limitation as “uniform based on part geometry”.
Regarding claim 13, the limitation “configured to transform a first grain structure into a second grain structure” is unclear based on the rejection of claim 9 above. For the purpose of examination, the examiner interprets the limitation as “configured to transform a first grain structure into [[a]]the second grain structure”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 - 7, 9 - 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lavrentyev (US 20160325541).

Regarding claim 1, Lavrentyev discloses, in figures 1-6, a method (¶ 0020-0021), comprising: additively manufacturing a metal part ((102, 104, 106) ¶ 0003, Lavrentyev’s invention is directed to ALM which includes DMLS, the examiner contends Lavrentyev’s part is metal), the metal part (36) configured with a first grain (52) structure having a first amount of internal noise and a first amount of back wall signal attenuation (see figure 6, Lavrentyev initiates ultrasonic inspection and finds a defect, examiner note an ordinary skilled artisan would know a defect is represented by a particular ultrasonic signature), when assessed via ultrasonic inspection (108); imparting an amount of strain (110) on the metal part (36) to transform the first grain (52) structure to a second grain structure having a second amount of internal noise and a second amount of back wall signal attenuation (¶ 0045, Lavrentyev’s layer is re-melted to remove the defect, examiner notes an ordinary skilled artisan would know a non-defect is represented by a particular ultrasonic signature different from the ultrasonic signature of a defect); and ultrasonically inspecting (118) the metal part (36) to obtain a result, wherein the imparting step (110) configures the metal part (36) with the second grain structure (see previous comment), which with the second amount of internal noise and second amount of back wall signal attenuation (see previous comment), is configured for ultrasonic evaluation (see figure 6, once Lavrentyev’s layer defect is corrected a new layer formed and the ultrasonic evaluation of all existing layer is repeated).
Lavrentyev fails to disclose a comparison of internal noise and back wall attenuation of defective layers vs non-defective layer.
However, the examiner takes official notice that greater noise and back wall signal attenuation is detected during an ultrasonic evaluation of a part with a defect than a part without a defect is well known in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the well-known characteristic differences between ultrasonic evaluation signals of parts with internal defects vs parts without internal defects to determine if re-melting a layer was effective. Doing so empowers the system to reform defective layers, increasing the quality of manufactured parts.

Regarding claim 2, Lavrentyev discloses, in figure 1, the first grain (52) structure comprises an additive manufacturing grain structure (¶ 0013, Lavrentyev’s energy gun selectively melts layers of power in successive slices, the melted power forms grains) indicative of the type of additive process utilized to construct the metal part (¶ 0003, Lavrentyev’s invention is directed to ALM which includes DMLS, the examiner contends Lavrentyev’s powder is metal powder used to construct a metal part).

Regarding claim 4, Lavrentyev discloses, in figures 1-6, ultrasonically inspecting the metal part to obtain the result comprises confirming whether the metal part (36) passes or fails a build specification for that part (¶ 0020-0021, examiner notes Lavrentyev forms, inspects and reforms layer based on whether an inspection indicates a defect, the examiner construes Lavrentyev’s process as determining if the part passes or fails a build specification).
Regarding claim 5, Lavrentyev discloses, in, figures 1-6, a method (¶ 0020-0021), comprising: additively manufacturing a metal part ((102, 104, 106) ¶ 0003, Lavrentyev’s invention is directed to ALM which includes DMLS, the examiner contends Lavrentyev’s part is metal), the metal part (36) configured with an additive manufacturing grain structure (¶ 0013, Lavrentyev’s energy gun selectively melts layers of power in successive slices, the melted power forms grains) indicative of the type of additive process utilized to construct the metal part (¶ 0003, Lavrentyev’s invention is directed to ALM which includes DMLS, the examiner contends Lavrentyev’s powder is metal powder), wherein the additive manufacturing grain structure (see previous comment) is configured with a first ultrasonic signal attenuation level when assessed via ultrasonic inspection (see figure 6, Lavrentyev initiates ultrasonic inspection and finds a defect, examiner note an ordinary skilled artisan would know a defect is represented by a particular ultrasonic signature); imparting an amount of strain (110) on the metal part (36) to transform the additive manufacturing grain structure having a first ultrasonic signal attenuation level (see previous comment) to a grain structure having a second ultrasonic signal attenuation level (¶ 0045, Lavrentyev’s layer is re-melted to remove the defect, examiner notes an ordinary skilled artisan would know a non-defect is represented by a particular ultrasonic signature different from the ultrasonic signature of a defect), and inspecting the metal part (36) via a non-destructive testing evaluation method to confirm whether the metal part passes a part build specification (¶ 0020-0021, examiner notes Lavrentyev forms, inspects and reforms layer based on whether an inspection indicates a defect, the examiner construes Lavrentyev’s process as determining if the part passes or fails a build specification).
Lavrentyev fails to disclose a comparison of signal attenuation of defective layers vs non-defective layer.
However, the examiner takes official notice that lower signal attenuation is detected during an ultrasonic evaluation of a part without a defect than a part with a defect is well known in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the well-known characteristic differences between ultrasonic evaluation signals of parts with internal defects vs parts without internal defects to determine if re-melting a layer was effective. Doing so empowers the system to reform defective layers, increasing the quality of manufactured parts.

Regarding claim 6, Lavrentyev discloses, in figures 1-6, inspecting the metal part via the non-destructive testing evaluation comprises ultrasonically inspecting the metal part (¶ 0020, Lavrentyev performs ultrasonic inspection of part slices).

Regarding claim 7, Lavrentyev discloses, in figures 1-6, ultrasonically inspecting the metal part (¶ 0020, Lavrentyev performs ultrasonic inspection of part slices) comprises identifying ultrasonic signal attenuations (examiner notes an ordinary skilled artisan would know defective layers have a different signal attenuation signature than non-defective layers) in the metal part that are indicative of at least one flaw in the metal part or deviation from a build specification (¶ 0010, Lavrentyev’s ultrasonic inspection system detects defects in the workpiece).

Regarding claim 9, Lavrentyev discloses, in figures 1-6, a method (¶ 0020-0021), comprising: additively manufacturing a metal part ((102, 104, 106) ¶ 0003, Lavrentyev’s invention is directed to ALM which includes DMLS, the examiner contends Lavrentyev’s part is metal), the metal part (36) configured with an additive manufacturing grain structure (¶ 0013, Lavrentyev’s energy gun selectively melts layers of power in successive slices, the melted power forms grains) indicative of the type of additive manufacturing process utilized to construct the metal part (¶ 0003, Lavrentyev’s invention is directed to ALM which includes DMLS, the examiner contends Lavrentyev’s powder is metal powder used to construct a metal part); imparting a sufficient amount of strain (110) on the metal part (36) to transform the grain structure from an additively manufactured grain structure to a grain structure having different back wall signal attenuation in the metal part (¶ 0045, Lavrentyev’s layer is re-melted to remove the defect, examiner notes an ordinary skilled artisan would know a non-defect is represented by a particular ultrasonic signature different from the ultrasonic signature of a defect); and evaluating the metal part via an ultrasonic inspection (118) to assess whether the part meets specifications (¶ 0020-0021, examiner notes Lavrentyev forms, inspects and reforms layer based on whether an inspection indicates a defect, the examiner construes Lavrentyev’s process as determining if the part passes or fails a build specification); wherein the metal part (36) is evaluable via the ultrasonic inspection via the imparting step (¶ 0045, Lavrentyev inspects the part after the re-melt operation).
Lavrentyev fails to disclose higher ultrasonic attenuation before defect correction via re-melt versus after the defect correction.
However, the examiner takes official notice that lower back wall signal attenuation is detected during an ultrasonic evaluation of a part without a defect than a part with a defect is well known in the art.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the well-known characteristic differences between ultrasonic evaluation signals of parts with internal defects vs parts without internal defects to determine if re-melting a layer was effective. Doing so empowers the system to reform defective layers, increasing the quality of manufactured parts.

Regarding claim 10, Lavrentyev disclose, in figures 1-6,  imparting a sufficient amount of strain (110) to transform an ultrasonically amenable grain structure of the metal part (¶ 0045, Lavrentyev’s layer is re-melted to remove the defect, examiner notes an ordinary skilled artisan would know a non-defect is represented by a particular ultrasonic signature different from the ultrasonic signature of a defect, further ultrasonic non-destructive testing of metal parts is well-known in the art thus metal parts are amenable to ultrasonic inspection).

Regarding claim 11, Lavrentyev fails to explicitly disclose transforming the metal part to have a less ultrasonically attenuative configuration.
However, the examiner takes official notice that lower signal attenuation is detected during an ultrasonic evaluation of a part without a defect than a part with a defect is well known in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the well-known characteristic differences between ultrasonic evaluation signals of parts with internal defects vs parts without internal defects to define effective re-melting a layer as reducing attenuation. Doing so empowers the system to determine if defective layers have been effectively re-melted.
Regarding claim 12, Lavrentyev discloses, in figures 1-6, upon ultrasonic evaluation (118), the metal part (36) is configured with an ultrasonic signal amplitude of the back wall signal that is uniform based on part geometry (¶ 0045, Lavrentyev’s layer is re-melted to remove the defect, examiner notes an ordinary skilled artisan would know a non-defect is represented by a particular ultrasonic signature and would be consistent  based on desired geometry of the part if the defect was corrected).

Regarding claim 13, Lavrentyev discloses, in figures 1-6, the imparting (110) step is configured to transform a first grain structure into a second grain structure (¶ 0045, Lavrentyev’s layer is re-melted to remove the defect, ¶ 0003, examiner notes an ordinary skilled artisan would know Lavrentyev’s small localized, solidified melt pools of metal powder are grains and remove a defect reorganizes these melt pools).
Lavrentyev fails to explicitly disclose the second grain structure is less ultrasonically attenuative.
However, the examiner takes official notice that lower signal attenuation is detected during an ultrasonic evaluation of a part without a defect than a part with a defect is well known in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the well-known characteristic differences between ultrasonic evaluation signals of parts with internal defects vs parts without internal defects to define effective re-melting a layer as reducing attenuation. Doing so empowers the system to determine if defective layers have been effectively re-melted.

Regarding claim 14, Lavrentyev discloses, in figures 1-6, imparting strain (110) is completed via one or more strokes of a working step (¶ 0044, Lavrentyev’s re-melting of individual slices each occurs in a single step).

Regarding claim 18, Lavrentyev discloses, in figures 1-6, ultrasonically evaluating comprises at least one of phased array inspecting ((70) ABSTRACT “ultrasonic phased array”).

Claims 3, 8, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lavrentyev (US 20160325541), as applied to claims 1, 5 and 9 respectively, in view of Liou (US 20150360289).

Regarding claim 3, Lavrentyev fails to disclose a particular defect grain structure.
Liou teaches the first grain structure comprises columnar components (¶ 0033-0034, examiner notes Liou’s grains form oriented microstructures substantially elongated upward from the substrate with anisotropic properties).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Liou’s teaching that deposited material may form elongated grains upward from the substrate to inform Lavrentyev to correct defects related to grain microstructures. Doing so would provide for finished layers being isotropic.

Regarding claim 8, Lavrentyev fails to disclose the imparting step reduces internal noise.
Liou teaches the imparting step (¶ 0034, Liou’s deposited layer is rolled imparting plasticity to the layer that reduces anisotropic microstructures) is configured to reduce an internal noise imparted on results of the ultrasonic inspection (examiner notes an ordinary skilled artisan would know techniques that reduce the noise signature of a defect reduce the defect) as compared to results from additive manufacturing grain structure (¶ 0033-0034, examiner notes Liou’s deposited grains form oriented microstructures substantially elongated upward from the substrate with anisotropic properties).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Liou’s teaching that reforming by rolling deposited material eliminates anisotropic microstructures to inform Lavrentyev to correct defects related to grain microstructures. Doing so would provide for finished layers being isotropic.

Regarding claim 15, Lavrentyev fails to disclose imparting strain comprises least one of: forging, rolling, ring rolling, ring forging, shaped rolling, extruding, and combinations thereof.
Liou teaches, in figures 1-2, imparting strain (¶ 0034, Liou’s deposited layer is rolled imparting plasticity to the layer that reduces anisotropic microstructures) comprises working the metal part (18) by rolling (12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Liou’s teaching that reforming by rolling deposited material eliminates anisotropic microstructures to inform Lavrentyev to correct defects related to grain microstructures. Doing so would provide for finished layers being isotropic.

Regarding claim 16, Lavrentyev and Liou, as combined in claims 15, fail to disclose the metal part is annealed.

However, Liou further teaches, in figures 1-2, after working the part (12), the metal part is annealed ((10’) ¶ 0025, examiner notes after a layer is rolled a subsequent re-heating of the layer occurs when a next layer is deposited).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Liou’s teaching that heating a next layer after reforming a previous layer by rolling can help refine the microstructure of the previous layer to inform Lavrentyev to correct defects related to grain microstructures and refine layer microstructures. Doing so would provide refined finished layers.

Claims 9, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bush (US 20150013144) in view of Klocke (CIRP Annals - Manufacturing Technology, Turbomachinery component manufacture by application of electrochemical electrophysical and photonic processes, 2014; "Klocke").

Regarding claim 9, Bush discloses, in figure 1, a method (¶ 0032, “new method for producing forged metal products”), comprising: additively manufacturing a metal part (100), the metal part configured with an additive manufacturing grain structure indicative of the type of additive manufacturing process utilized to construct the metal part (see fig. 8, examiner notes Bush’s micrograph of a Ti-6Al-4V preform produced via additive manufacturing “consists of transformed beta phase material with evidence of the prior beta phase grains”), wherein the grain structure is configured with an ultrasonic signal attenuation when assessed via ultrasonic inspection (examiner notes an ordinary skilled artisan would know an additive manufactured preform would have a particular ultrasonic signature); imparting a sufficient amount of strain on the metal part to transform the grain structure from an additively manufactured grain structure to a grain structure having reduced back wall signal attenuation in the metal part (see fig. 11, Bush’s micrograph of an “additively manufactured Ti-6Al-4V preform that has been preheated to a temperature of about 1750 ° F., then forged to true strain of about 0.7, and then annealed at a temperature of about 1350 ° F. in addition to the small, circular grains of primary alpha phase material interspersed in the matrix, primary grains of alpha phase material have formed as well”, examiner notes Bush’s forging and annealing process decreases anisotropy thus attenuation).
Bush fails to explicitly disclose an ultrasonic inspection step.
Klocke teaches, evaluating the metal part via an ultrasonic inspection to assess whether the part meets specifications; wherein the metal part is evaluable via the ultrasonic inspection via the imparting step (p. 719, ¶ 2, During post-build inspection, Klocke initiates quality tests including tests for inner defects using ultrasonic inspection methods).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Klocke’s scheme of performing post-build quality tests using ultrasonic inspection methods into Bush’s method for producing forged products using a preformed product to evaluate the quality of the product. Doing so decreases the chance of product failure due to internal defects.

Regarding claim 17, Bush and Klocke disclose imparting strain deforming the metal part to realize a true strain of at least 0.01 to not greater than 1.10 in the majority of the metal part, wherein the majority of the part is based on material volume (¶ 0008, Bush imparts a strain via forging die to realize a true strain between 0.05 to 1.1 in the metal shaped preform).

Regarding claim 19, Bush and Klocke disclose the specification is specific to at least one of the type of metal part, dimensions thereof (¶ 0034, Bush explicitly produces a final product having a predetermined shape with a specified curve radius, additionally the examiner believes an ordinarily skilled artisan would know manufactured parts are composed of specified materials, have at least minimum mechanical requirement and are designed for specific applications), material(s) of construction, mechanical requirements, applications, and combinations thereof.

Regarding claim 20, Bush and Klocke disclose the metal part (not enumerated )is made from at least one of metals or alloys of titanium, aluminum, titanium-aluminide, nickel (e.g., INCONEL), steel, stainless steel, and combinations thereof (Bush, ¶ 0004, “the metal preform comprises at least one of titanium, aluminum, nickel, steel, and stainless steel” or an alloy thereof”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Graves whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached at 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.





/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856